Citation Nr: 1513285	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-46 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease (DDD) with L4 wedging.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from October 1955 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased rating from 10 to 20 percent for lumbosacral DDD with L4 wedging, effective July 7, 2008 (date of receipt of claim) and granted a separate ratings for radiculopathy of the right and left lower extremities, each assigned initial 10 percent ratings from August 12, 2008, (date of VA examination).  A January 2013 rating decision granted increased 20 percent ratings for radiculopathy of each lower extremity. 

In a November 2013 decision, the Board denied a rating in excess of 20 percent for lumbosacral DDD with L4 wedging; and denied ratings in excess of 20 percent for radiculopathy of the right and left lower extremities.  

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a joint motion for partial remand (JMPR) filed by representatives for both parties, vacating that portion of the decision in which the Board denied a rating in excess of 20 percent for lumbosacral DDD with L4 wedging, and remanding the claim to the Board for further proceedings consistent with the JMPR.  An Order to this effect was issued in November 2014.  

The portion of the decision in which the Board denied ratings in excess of 20 percent for radiculopathy of the right and left lower extremities was abandoned and these claims were dismissed by the Court pursuant to the November 2014 Order.  See McPhail v. Nicholson, 19 Vet. App. 30, 22 (2005) (dismissing abandoned claims on appeal).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In light of points raised in the JMPR, and review of the claims file, the Board finds that further action in this appeal is warranted. 

In the JMPR, the parties determined that the Board erred by failing to provide adequate reasons and bases for the denial of a rating in excess of 20 percent for lumbosacral DDD with L4 wedging.  It was noted that in order for reasons and bases to be adequate, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 7104(d)(1); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

In the JMPR, the issue of whether the December 2012 VA examination is adequate was addressed, to include a discussion of the associated issue of whether the findings addressed additional range of motion loss caused by pain, flare-ups, incoordination or weakened movement, citing to the following cases: DeLuca v. v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The parties agreed that on remand, the Board should address whether the December 2012 examination is adequate and whether the evidence adequately addressed additional range of motion loss caused by pain, flare-ups, incoordination, or weakened movement.

Preceding this discussion was a summary indicating that during the December 2012 VA examination, the Veteran reported having 4 to 5 flare-ups over the past year, lasting 1 to 2 weeks, reportedly causing him to be bedridden.  It was noted that although the VA examiner found that Veteran had functional loss and/or functional impairment of the thoracolumbar spine with contributing factors of less movement than normal, weakened movement, incoordination, pain on movement, swelling, and interference with sitting, standing and/or weight-bearing; the examiner did not address if there was additional functional loss during flare-ups, and if it was feasible to express the degree of additional range of motion loss due to pain on movement, weakened movement, and incoordination, or during flare-ups.  

In essence, per the discussion above, the parties to the JMPR have already found that the 2012 VA examination is inadequate in this regard; and the Board agrees that the aforementioned information (relating to whether there was additional functional loss during flare-ups, and whether the evidence adequately discussed additional range of motion loss caused by pain, flare-ups, incoordination, or weakened movement) was not provided in the 2012 VA examination report.  Accordingly, the Board agrees that to this extent the December 2012 VA examination report is inadequate.  Consequently, without such information, the Board is unable at this point to adequately to address whether there is evidence of additional functional loss during flare-ups, and whether the evidence shows additional range of motion loss caused by pain, flare-ups, incoordination, or weakened movement, as was directed in the November 2014 JMPR.  

The duty to assist requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  See 38 C.F.R. § 4.2 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Once the Secretary undertakes the effort to provide an appellant with an examination and to obtain a medical opinion, these must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In conjunction with the aforementioned deficiencies, the JMPR cited Mitchell v. Shinseki, 25 Vet. App. 32 (2011) which references the DeLuca case as standing for the proposition that when pain is associated with movement, to be adequate for rating purposes an examination must comply with the requirements of 38 C.F.R. § 4.40 and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted that such determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

Given the above, and because the record does not include sufficient clinical findings to evaluate the disability of the lumbar spine in light of the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell cases, the Board finds that the medical evidence currently of record is inadequate, and that another VA examination, with findings responsive to the noted authority is needed to evaluate the disability lumbar spine under appellate consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA examination of the lumbar spine, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records. The claims file includes VA treatment records from the Tampa VAMC dated from July 2, 2008, through October 3, 2011.  Hence, there remains the possibility that more recent records from this or another facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should request all outstanding records of VA hospitalization, evaluation and/or treatment of the Veteran's low back dated from October 2011, forward.  In doing so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

The RO's adjudication of the increased rating claim for lumbosacral DDD with L4 wedging should include consideration of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell factors, as well as consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Also, the RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the increased rating claim in January 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all outstanding, pertinent VA records of hospitalization, evaluation and treatment of the Veteran dated since October 2011.  In this regard, it appears that he has primarily been treated at the Tampa VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, it is otherwise apparent that no additional evidence is forthcoming, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with his disability of the lumbar spine, characterized as DDD with L4 wedging.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The Veteran's lay history of symptoms associated with the disability should be recorded. 

The examiner is asked to address the following matters and offer complete rationales for any opinions expressed:

(a) Identify, by diagnosis, any currently manifested low back disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  

(b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(c) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss more generally, and as applicable, the nature and overall level of functional impairment/functional loss attributable to these factors. 

The examiner should also specifically address whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

(e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from 2008 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on his employment and activities of daily life. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim in January 2013) and legal authority (to include full consideration of the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca and Mitchell cases), to include consideration of whether any further, staged rating, pursuant to Hart (cited above) is appropriate. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




